 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining under Section 9 (b) of the Act,at the Employer's River Works with plants in Lynn, Everett,and Boston, Massachusetts, excluding from each group allother employees, professional employees, guards, and super-visors as defined by the Act:1.All office clerical employees.2.Allproduction and maintenance employees, includingplant clerical employees, laboratory, and engineering assist-ants.[Text of Direction of Elections omitted from publication.]AMERICAN BROADCASTING COMPANY, A DIVISION OFAMERICAN BROADCASTING-PARAMOUNT THEATERS,INC.andNATIONAL ASSOCIATION OF BROADCAST EM-PLOYEES AND TECHNICIANS, CIO, Petitioner. Case No.21-RC-3107. November 16, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H.Greer, hearing officer. The hearing officer's rulings made atthehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all officeclericalemployees.' at the Employer's Los Angeles andHollywood, California, offices. The Employer seeks dismissalof this petition on the ground that a single unit of these em-ployees is inappropriate because there are as many as eightseparate and distinct "units" in the proposed unit, each ofwhich has a different community of interest. The Employerrefersto the following of its employees in its Los Angeles andHollywood offices: (1) secretaries; (2) telephone operators;(3) continuity acceptance and literary rights department em-ployees; (3) accounting department employees; (5) "productionemployees";' (6) personnel department employees; (7) TV'The Petitioner referred to these employees as office and clerical. These employees areallplainly office, rather than plant, employeesPursuant to our recent policy of discon-tinuing this term of "office and clericals," we will designate these employees as officeclericals. See D. M. Stewart Mfg. Co. 102 NLRB 4612TV production analyst, assistant to the TV engineering director and the TV music librarian.107 NLRB No. 20. AMERICAN BROADCASTING COMPANY75music librarian;(8) and those whom the Employer designatesas"office"butnot"clerical"employees.3With certainstipulated exceptions,the unit sought by the Petitioner includesallofficeclerical employees of the Employer in the LosAngeles area.There is no bargaining history for these em-ployees. These offices comprise the headquarters of the Em-ployer'swestern division and the radio station KECA andtelevision station KECA-TV, which are under the westerndivi-sion.Each of the groups itemized above performs its respectivetasks in furtherance of these operations,as do all the otheremployees whom the Petitioner seeks to represent.All theseemployees are served by the accounting and personnel depart-ments.The record indicates some interchange of employees.All have the same benefits and working conditions.In view ofsuch similar working conditions and community of interestamong these employees,we find that the proposed office clericalunit is appropriate. 4There remains for consideration the Employer's contention,opposed by the Petitioner,that certain employees should beexcluded.Assistant and secretary to the director of TV engineering(Elaine Rogers and Shirlee Rentz): The primary duty of theassistant is to schedule the work assignments of the TV engi-neers at the Employer'sHollywood operations,including theirovertime work.The quality of performance and the personalityof the engineers,as well as the size of the crew required for agiven show,their vacation schedules, and budget limitations,areallconsidered in making up the work schedule. Theengineer's individual capabilities are appraised by the as sistantthrough her own observation and reports from the technicaldirectors.She also makes arrangements to rent equipment;apparently in these latter duties she is aided by the secretary.In the event of the assistant's illness or vacation the schedulingof the engineering crew is performed by the secretary, whootherwise performs mostly the normal secretarial duties. Weare satisfied that the independent judgment required of theassistant in assigning work to the engineers places her withinthe definition of supervisor in Section 2 (11) of the Act, and wewill exclude her from the unit.As the secretary performsthese tasks only sporadically,upon the occasion of the as-sistant's illness or vacation,we find in accordance with ourestablished policy,that she does not have supervisory status,and we will include her in the unit.53 Examples of those whom the Employer would so designate are continuity acceptance andliterary rights department employees,the assistant to the TV engineering director, and theTV music librarian4The Crowell Collier Publishing Company, 102 NLRB 1236;Chrysler Corporation. 76NLRB 55.5Coastal Plywood & Timber Company,102 NLRB 300 In view of our determination wedeem it unnecessary to consider the Employer'scontention that the assistant should beexcluded for other reasons. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecretary to the director of engineering and special serv-ices(AliceBox):When her supervisor is out of town, MissBox, besides her normal secretarial duties,is consulted uponpersonnel matters by the heads of the general service depart-ments, which consist of about 250 employees. For the first 6months of the past year, while the present head of the steno-graphic department was becoming acquainted with that position,Miss Box handled the hiring in that department. During thelast 6 months,although that supervisor has taken over theinterviewing because Miss Box has been too busy with othermatters, she still consults with Miss Box in hiring decisions.Similarly, the secretary is consulted by the heads of thegeneral service departments in cases involving discharges. Wefind that Miss Box's functions in the hiring and discharge ofemployees classifies her as a supervisor.Therefore,we willexclude her from the proposed unit.Accounting supervisor (Mabel Rappaport): Miss Rappaportassists the auditor by doing accounting work herself and alsoby helping to manage the accounting department employees.She also checks up on the performance of the employees towhom she has assigned work. Although she has little to do withthe hiring,she has the authority to recommend discharge andhas done so on occasion.According to her testimony,as wellas that of her superior, the controller, such recommendationsfor discharge are given considerable weight. She recommendswith regard to transfers and promotions of employees in theaccounting department.Upon these facts we find that the ac-counting supervisor is a supervisor within the meaning of theAct, and we will exclude her from the unit.Accounts receivable supervisor (Sylvia Palo): Accountsreceivable is a subdivision of the accounting department, inwhich are 5 employees whose immediate superior is MissPalo. She disciplines these employees, and she has the powerto recommend their discharge.It is her responsibility to seethat the other employees in the department do the worknecessary.According to the controller, her superior, MissPalo's recommendations with respect to discharge,as wellas promotions and increases, are given great weight in themaking of the decision. We find that the accounts receivablesupervisor is a supervisor within the meaning of the Act, andwe will exclude her from the unit.Cashier (Ula Lee Lloyd): Miss Lloyd is responsible for theaccounting department'sdisbursement.She assigns work toher assistant and has made recommendations which have re-sulted in a transfer or discharge of several assistant cashiers.Both the general manager and controller of the western divi-sion testified to the effectiveness of Miss Lloyd's recom-mendation in the selection of an assistant.We find that she isa supervisor,and we will exclude her from the unit.66On the last day of the hearing, June 9; 1953, there was no cashier's assistant. However,itwas anticipated that one would be selected soon. AMERICAN BROADCASTING COMPANY77Alleged Confidential EmployeesTelephone operators: The Employer argues that these sevenemployees should be excluded from the unit as confidentialemployees in view of the extensive use made by the Employerof such communication because much of the Employer's laborrelationsmatter are handled, or at least controlled, from itshead office in New York by telephone. Their duties, however,do not include the monitoring of the conversations. As theBoard has repeatedly held, the mere opportunity to overhearconversations involving labor relations does not make tele-phone operators confidential employees. Accordingly, we willinclude them in the unit.7Secretaries:By agreement of the parties,the secretariesto the Labor Relations manager, the vice president, and thegeneralmanager of the Employer's western division wereexcluded from the unit as confidential employees. The Em-ployerwould also exclude as confidential employees thesecretaries to 16 other officials of the Employer'sWesternDivision. 8Helen Gault, secretary to the Network and KECA programdirector, testified that she has taken dictation from thelabor relations manager,western division.She couldnotrecall,however, the last time she had done so, except that she knewthat she had not taken dictation on labor relations mattersfrom him during this current year. We find this evidenceinsufficient to warrant a finding that Gault is a confidentialemployee.Ede Devins,secretary to director of news and special events,shareswith her superior the exclusive duty of receivingmessages termed as "confidential" by the Employer over aprivate teletypemachine. These messages in some casesconcern labor relations matters and originate in the Employer'sheadquarters in New York City. As there is no evidence thatthese "confidential"messages deal with the Employer's generallabor relations policies, and are not merely instructions toitswestern division,we do not find that access to this informa-tion warrants the exclusion of Miss Devins from the unit.'The record further reveals that bargaining negotiations inthisLos Angeles area occur only for initial agreements,between the Employer and the bargaining representative,covering employees in the western division.These agreements7 Titeflex,Inc.,103 NLRB223;PittsburghMetallurgicalCompany,Incorporated, 100NLRB 1450.8Directorof TV,western division;director of radio,western division;KECA- TVmanager;KECAmanager;network TVprogram director,western division;assistantnetwork TVprogram director,western division;KECA-TVprogrammanager;networkand KECAprogram director;controller,western division;directorof TVengineering; director ofradioengineering;director of TV promotionand publicity.director or radio promotionand publicity;director of promotion and publicity services;film director; news and specialevents director.9Casescited in footnote 10, especially Republic SteelCorp.,infra.337593 0-55-7 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDare then incorporated into the Employer's nationwide masteragreements.Allcontract negotiations thereafter are heldon a nationwide level and do not directly involve these Holly-wood officials.The local area negotiations are conductedby the labor relations manager,under the direction of thevice president and general manager of the western division,who determine the acceptibility of the contracts negotiated.The labor relations manager testified that he confers withthese 16 heads of departments,whose secretaries the Em-ployer seeks to exclude,in order to "get all the particularsand details pertaining to the working conditions" of theemployees under them.Some of the department heads haveaccompanied the labor relations manager at times in theselocal area negotiations,and, under a recent company rule,they are now required to be present.The department heads also handle grievances among em-ployeeswithin their own departments.The files of theseofficials,towhich their secretaries have access,containmaterial relating to these activities of the western divisionincluding the contracts themselves, grievances, companyinterpretationsof the contracts,and intracompany com-munications.As the evidence fails to establish the per-formance by these 16 western division officials of managerialfunctions regarding the Employer'sgeneral labor relationspolicies,we are not persuaded that their secretaries' roleis a confidential one which warrants depriving these employeesof their rights under the Act. 11 We will therefore includethem in the unit.Personnel department employees:There are two personnelassistants to the personnel director.They handle payrollchanges and the clerical work connected with employeesinsurance policies,which tasks require the use of employeepersonnel files,including records of wage increases. Theyconduct the initial interviews for job applicants.This interview-ing consists essentially of making sure that the applicationform is correctly and sufficiently filled out.The assistantsnote the appearance of the applicants and also classify themaccording to their skills."The personnel director herselfinterviews the eligible applicants and sends those qualified forthe vacant position to the department head concerned.Although these employees have access to records and reportwhich the Employer considers confidential, the record does notto Standard Brands Incorporated,101 NLRB 1349;Gulf States TelephoneCompany, 101NLRB 270; Republic Steel Corporation,91NLRB 904,and the cases cited therein; BallBrother'sCompany Incorporated, 87 NLRB 34;Inter-Mountain TelephoneCompany, 79NLRB 715"One of the personnel assistants,when asked if anyone is ever hired by her withoutconsultation with anyone else, stated that"we might be told to select" and employee forthemail room if that supervisor were not there.It is not clear from this evidence, orfrom the record as a whole,how the actual hiring decision would be made in this situationThere is no contention that these employees are supervisors,nor do we find from thisrecord that they are. AMERICAN BROADCASTING COMPANY79show that they act in a confidential capacityto per sons exercis-ing managerical functions in the field of labor relations. We findthat they are not confidential employees. We shall, therefore,include them in the unit. 12Alleged Managerial EmployeesContinuity acceptance and literary rights department em-ployee s: There are 8 employees in this department. They reviewbroadcastmaterial to determine if its adheres to the Em-ployer's programing policies. For this function they are guidedby the Employer's "policy books," an exhaustive body ofdoctrine.An experienced employee in this department mayreject materialwhich does not conformto the Company's policy.All of these employees receive salaries of from $200 to $300 amonth. In view of the extensive restriction placed upon theseemployees' discretion in the application of the company policyby its "policy book," we find that these employees do notformulate,determine,and effectuate management policies withinthemeaning of the Board's definition of managerial employee s.,13TV production analyst (James J. Mandulay): As his title sug-ge sts,Mr. Mandulay ascertains the actual cost of the "back lot"television operations.He audits time cards and makes a laborcost report,among others,to the controller.His regular dutiesinclude the suggestion of procedures for improving the efficiencyof the organization and production. The suggestions often involvethe scheduling of hours worked by employees. He is responsibleto see that the collective-bargaining agreements in his area arenot violated, and he has helped formulate the Employer's inter-pretation of the contract clauses. Mr. Mandulay's opinion as tothe desirability from management's standpoint as to certain pro-posed contract clauses has been solicitedby thewestern divi-sion's labor relations manager during contract negotiations. Heholds a B.S. in business administration. The Employer contendsthat Mr. Mandulay should be excluded because he is a managerialemployee, as well as on the grounds that he is a confidentialemployee, a professional employee, and "a production clerical"employee. We are of the opinion that Mr. Mandulay'sduties,involving to some extent the formulation and effectuationof theEmployer's policies, ally him more closely withmanagementthan with the other employees whom the Petitioner seeks torepresent. 14 Therefore, we will exclude the TV productionanalyst from the unit.TV music librarian(Edith Jenkins): Miss Jenkins spends mostof her time choosing recorded music to suit particular produc-tions. She also buys records to maintain the music library. In12Minneapolis-Moline Company, 85 NLRB 597; Bonwit Teller, Inc., 84 NLRB 414; seeCopperweld Steel Company, 102 NLRB 1229; cfWestern Electric Company, Incorporated,100 NLRB 420.13Wilson & Co , Inc., 97 NLRB 1388; A. S. Abell Company, 81 NLRB 82; GreensboroNews Company, Inc., 85 NLRB 54.14Dortch Stove Works, Inc., 79 NLRB 1258. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDselectingmusic for programs she sometimes works with pro-gram directors and sponsor representatives. Although hermusical background is quite extensive, she testified that not agreat deal of musical knowledge is necessary for her duties.She is paid $285 amonthandhasno assistant. About 25 percentof her time is spent indirect clerical work. The Employer con-tends that Miss Jenkins is a professional employee, and also thather duties are more closely allied with production activities thanoffice or clerical work. Upon these facts we reject both of theEmployer's contentions and find that the TV music librarian isproperly included in the unit.Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act: All office clerical em-ployees at the Employer's Hollywood and Los Angeles, Califor-nia, offices, including employees in the continuity acceptance andliterary rights department, TV music librarian,secretaries todepartment heads, 15 all mail room and message service em-ployees, telephone operators, personnel department employees;but excluding watchmen, guards, professional employees, the TVproduction analyst, and all other employees and supervisors Wasdefined in the Act. 17[Text of Direction of Election omitted from publication.]1s Except,as stipulated,the secretaries to the western division's labor relations manager,general manager, and vice president.16Including the accounting supervisor and the accounts receivable supervisor,assistantto the director of TV engineering,secretary to the director of engineering and specialservices,and the cashier.17 Itwas stipulatedby theparties that the following should be excluded from the unit:page staff;tour people;guest relations personnel;salesmen;head of continuity acceptancedepartment;music clearance supervisor;guest relations supervisor;mail room and mes-senger supervisor;production control manager; sales service manager of network radio;sales servicemanager for KECA-TV;payroll supervisor;supervisor of TV stenographicdepartment;PBX supervisor;supervisor of announcers;radio supervisor of announcers; radioprogram operations manager; directorof TV programoperations; and the auditor.SPECIALTY MANUFACTURING COMPANY, INC.andDIS-TRICT 37, INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, AFL, Petitioner. Case No. 39-RC-659. November 16,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WiltonWaldrop, hearing officer.' The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.1At the hearing, the petition and other formal papers herein were amended to reflect thecorrect name of the Employer.107 NLRB No. 28.